F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           NOV 20 2002
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    SELDA F. GRAUERHOLZ,

                 Plaintiff - Appellant,

    v.                                                   No. 02-3083
                                                   D.C. No. 00-CV-1520-JTM
    MICHAEL ADCOCK; RODNEY                                (D. Kansas)
    ROBSON; DARIN DAILY; JERRY
    GILBERT,

                 Defendants - Appellees.


                              ORDER AND JUDGMENT          *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and         HARTZ ,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Selda F. Grauerholz sued defendants Michael Adcock, Rodney

Robson, Darin Daily, and Jerry Gilbert pursuant to 42 U.S.C. § 1983, contending

that, in the course of arresting her for battery on a law officer, disorderly conduct,

and resisting arrest, defendants violated her Fourth Amendment right to be free

from excessive force. She also alleged a state law claim of negligent use of force.      1



We affirm the district court’s entry of summary judgment in favor of defendants.


                                             I.

       Seventy-nine year old Ms. Grauerholz owned an apartment house located

next door to her home in Coffeyville, Kansas.     2
                                                      On April 9, 1999, she noticed that

a tenant appeared to be moving from a second-floor apartment. Ms. Grauerholz,

using her cane for assistance, walked to the apartment house. She demanded that

the tenant pay the seventeen days of overdue rent before moving out. When

payment was not forthcoming, Ms. Grauerholz positioned herself in the middle of

the narrow staircase, with her cane next to her. Ms. Grauherholz’s position made




1
      In the district court, Ms. Grauerholz also brought a state-law battery claim
which was dismissed as barred by the applicable statute of limitations. On
appeal, she does not contest this ruling.
2
       We set forth the facts in the light most favorable to Ms. Grauerholz. See
Saucier v. Katz , 533 U.S. 194, 201 (2001) (instructing courts considering a
qualified immunity issue to view the facts in a light most favorable to the party
asserting the injury).

                                            -2-
it difficult for anyone to get past her, particularly someone carrying household

goods. The tenant called the police for assistance.

         Three Coffeyville police officers (defendants Adcock, Robson, and Daily)

eventually arrived at the scene. An officer explained to her that the tenant had the

right of ingress and egress from her apartment, but Ms. Grauerholz repeatedly

refused to move from her post until she received a cash rent payment. There is a

factual dispute about Ms. Grauerholz’s use of her cane during her interaction with

the officers.

         Eventually, the officers placed Ms. Grauerholz under arrest for battery on a

law enforcement officer, disorderly conduct, and resisting arrest. The officers

then carried her down the stairs and, when they reached the porch, at least one of

the officers needed to catch his breath. Ms. Grauerholz claims that, at this point,

the officers dropped her from a distance of ten to twelve inches, but that she was

not physically injured. Defendant Gilbert, an officer employed by the Montgomery

County Community Corrections Department arrived on the scene. At the request

of the Coffeyville police officers, he moved a patrol car closer to the apartment

house.

         On the porch, Ms. Grauerholz refused to walk to the patrol car. The officers

again picked her up and carried her. Ms. Grauerholz asserts that, during this part

of the trip, she screamed that she had bursitis and that the officers were hurting


                                           -3-
her. Additionally, the officers embarrassed her by placing her in the car with her

skirt bunched up above her waist. Upon arrival at the police department, Ms.

Grauerholz walked from the car with assistance. Ms. Grauerholz remained at the

police department for twenty to thirty minutes.

      In the Coffeyville Municipal Court, Ms. Grauerholz was convicted of battery

on a law enforcement officer and disorderly conduct, but found not guilty of

resisting arrest. All charges were later dismissed on appeal to Montgomery

County District Court. Ms. Grauerholz then filed this action.


                                           II.

      On Ms. Grauerholz’s § 1983 claim, the district court granted defendants’

motion for summary judgment based on qualified immunity. We review the district

court’s resolution of the qualified immunity issue de novo.   Farmer v. Perrill , 288

F.3d 1254, 1259 (10th Cir. 2002).

      When a § 1983 defendant raises the defense of qualified immunity on
      summary judgment, the plaintiff must show the law was clearly
      established when the alleged violation occurred and must come forward
      with sufficient facts to show the official violated that clearly
      established law. The defendant bears the normal summary judgment
      burden of showing no material facts that would defeat the qualified
      immunity defense remain in dispute.

Id. (quotation omitted).

      “Claims of excessive force are analyzed under the objective reasonableness

standard of the Fourth Amendment.”       Medina v. Cram , 252 F.3d 1124, 1131

                                             -4-
(10th Cir. 2001) (citing   Graham v. Connor , 490 U.S. 386, 395 (1989)). The

reasonableness of the officer’s actions must be evaluated from the officer’s vantage

point at the scene of the alleged violation.     Saucier , 533 U.S. at 205; Graham ,

490 U.S. at 396-97. The right to make an arrest necessarily carries with it the right

to use some degree of physical force to effect it.     Id. at 396.

       Assessment of the degree of force actually used is critical to the question of

whether the force was excessive.      See Tennessee v. Garner , 471 U.S. 1, 8-9 (1985).

A plaintiff must demonstrate that the amount of force used was “sufficiently

egregious to be of constitutional dimensions.”       See Martin v. Bd. of County

Comm’rs , 909 F.2d 402, 407 (10th Cir. 1990) (citing       Wise v. Bravo , 666 F.2d 1328,

1335 (10th Cir. 1981)). Furthermore, the extent of the injury inflicted by the use of

force is relevant to an evaluation of an excessive force claim.      Id.

       Here, the amount of force used by the officers in effecting the arrest was

minimal and reasonable under the circumstances. Ms. Grauerholz’s alleged injuries

were temporary shoulder pain and bruises on her forearm and left thumb. She

testified during her deposition that these injuries were inflicted when the officers

picked her up and carried her. She admitted that, “since [she] wouldn’t walk,” the

officers chose “the only way . . . to move” her. Aplt. App. at 90.

       This case “presents the classic situation in which a plaintiff’s own actions in

reaction to a legitimate law enforcement encounter . . . justif[y] the subsequent



                                               -5-
actions of the law enforcement officers involved.”       Latta v. Keryte , 118 F.3d 693,

698 (10th Cir. 1997).     Because the facts, as developed in the summary judgment

filings, are insufficient to present a constitutional violation, the officers are entitled

to qualified immunity.    See Saucier , 533 U.S. at 201. The district court did not err

in entering summary judgment on the § 1983 claim.


                                              III.

       Ms. Grauerholz also asserted that defendants were liable to her under state

law for negligent use of force. The district court ruled that Kansas law does not

recognize such a claim and, in any event, defendants are entitled to qualified

immunity under Kan. Stat. Ann. § 75-6104(i). The court therefore granted

defendants’ summary judgment motion. We affirm the district court’s ruling,

although on slightly different grounds.     See Carl v. City of Overland Park,   65 F.3d

866, 869 (10th Cir. 1995) (stating that this court may affirm on any ground

supported by the record). We address the state claim “with the recognition that our

job . . . is solely to ascertain the result that would be reached in a Kansas state

court.” Id.

       Under Kansas law, a police officer “need not retreat or desist from efforts to

make a lawful arrest because of resistance or threatened resistance to the arrest.”

Kan. Stat. Ann. § 21-3215(1). The officer may use “any force which [he]

reasonably believes to be necessary to effect the arrest.”     Id. Kansas courts

                                              -6-
presume that police officers “act[] fairly, reasonably and impartially in the

performance of their duty.”    Dauffenbach v. City of Wichita        , 667 P.2d 380, 386

(1983). The burden is on the plaintiff to “establish the use of excessive force by an

arresting officer” as an element of her claim.         Id.

       As discussed in our resolution of Ms. Grauerholz’s § 1983 claim, the

undisputed facts in this case show that defendants’ use of minimal force was

reasonable and necessary to carry out the arrest. Accordingly, the district court’s

grant of summary judgment was proper.       3



       The judgment of the district court is AFFIRMED.



                                                             Entered for the Court



                                                             Mary Beck Briscoe
                                                             Circuit Judge




3
        Because we have concluded that there are no material facts in dispute on
the negligent use of excessive force claim, we do not reach questions of Kansas
law concerning the status of such a claim or the scope of qualified immunity
under Kan. Stat. Ann. § 75-6104(i) (immunizing a governmental employee from
liability for damages resulting from “any claim which is limited or barred by any
other law”).

                                                 -7-